      Case 1:20-cv-00211-LG-RPM Document 32 Filed 12/16/20 Page 1 of 4




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                           SOUTHERN DIVISION

 JOEL B. ATTIA                                                            PLAINTIFF

 v.                                                  CAUSE NO. 1:20CV211-LG-RPM

 DAVID JACKSON, et al.                                                DEFENDANTS

          ORDER ADOPTING REPORT AND RECOMMENDATION

      BEFORE THE COURT are the [28] Report and Recommendations entered

by Magistrate Judge Robert P. Myers, Jr. on November 30, 2020. Judge Myers

recommends that the instant lawsuit be dismissed for lack of subject-matter

jurisdiction and as frivolous under 28 U.S.C. § 1915(e)(2). Plaintiff filed timely [31]

Objections.

      A party that files a timely objection is entitled to a de novo determination of

those portions of the report or specified proposed findings or recommendations to

which specific objection is made. United States v. Raddatz, 447 U.S. 667, 673

(1980); 28 U.S.C. § 636(b)(1). The objections must specifically identify those

findings or recommendations to which objections are being made. The district court

need not consider frivolous, conclusive, or general objections. Battle v. U.S. Parole

Comm’n, 834 F.2d 419, 421 (5th Cir. 1987).

      In his Report and Recommendation, the Magistrate Judge surveyed

Plaintiff’s Complaint and found no jurisdictionally adequate federal claim. (R.&R.,

1-5, ECF No. 28). Instead, the Magistrate Judge found that Plaintiff’s claims under

HIPAA, the Eighth Amendment, the Federal Privacy Act, 5 U.S.C. § 552a et seq.,

and the Antiterrorism Act, 18 U.S.C. § 2333, were wrought with pleading
      Case 1:20-cv-00211-LG-RPM Document 32 Filed 12/16/20 Page 2 of 4




deficiencies and failed to give rise to federal question jurisdiction. In his lengthy

objections thereto, Plaintiff omits any discussion of these issues. Instead, Plaintiff

details his allegations regarding cameras, lasers and poisons placed throughout his

home and various other locations in Moss Point, Mississippi. (See generally Obj.

R.&R., ECF No. 31). These dubious factual allegations fail to rectify the pleading

errors noted by the Magistrate Judge and fail to create federal question jurisdiction.

      Plaintiff attempts to create diversity jurisdiction with allegations that he

“also has a residence in Alabama.” (Obj. R.&R., 2, ECF No. 31). However,

“‘[d]omicile’ is not necessarily synonymous with ‘residence,’ . . . and one can reside in

one place but be domiciled in another.” Miss. Band of Choctaw Indians v. Holyfield,

490 U.S. 30, 48 (1989). Further, a person can only have one domicile at a time for

purposes of diversity jurisdiction. Acridge v. Evangelical Lutheran Good Samaritan

Soc., 334 F.3d 444, 451 (5th Cir. 2003) (“The general rule is that ‘[a] person has only

one domicile at a particular time.’ . . . However, more specifically, the rule is that a

person may not have more than one domicile at a time ‘at least for the same

purpose.’”) (citations omitted). Plaintiff does not provide any evidence that this

additional residence in Alabama is his “domicile,” at least not enough to contradict

his self-described domicile in Moss Point, Mississippi. (See Compl., 1, ECF No. 1).

      The Magistrate Judge also found that certain bizarre and delusional

allegations warranted dismissal under 28 U.S.C. § 1915(e)(2). This requires the

court to “dismiss the case at any time if the court determines that—. . . (B) the

action or appeal—(i) is frivolous or malicious.” “[A] finding of factual frivolousness



                                           -2-
      Case 1:20-cv-00211-LG-RPM Document 32 Filed 12/16/20 Page 3 of 4




is appropriate when the facts alleged rise to the level of the irrational or the wholly

incredible, whether or not there are judicially noticeable facts available to

contradict them.” Denton v. Hernandez, 504 U.S. 25, 33 (1992). “A factually

frivolous complaint is made up of ‘allegations that are fanciful, fantastic, and

delusional.’” Barnes v. United States, 800 F. App’x 284, 286 (5th Cir. 2020) (quoting

Denton, 504 U.S. at 32-33). Plaintiff’s numerous allegations of hidden cameras (See

generally Obj. R.&R., ECF No. 31), allegedly planted throughout Moss Point, some

for the production of child pornography (Id. at 19-20), as well as his allegations of a

supercomputer inside his body (Id. at 9-10), heat lasers (Id. at 17-19), and poisons

contaminating his personal items (Id. at 10-11, 24-25), have persuaded the Court

that this action should be dismissed with prejudice as frivolous.1

      Finally, the Court has reviewed Plaintiff’s most recent [30] Motion to Amend,

filed after the Magistrate Judge issued the instant Report and Recommendations, in

which Plaintiff seeks to “add[] a charge of conspiracy to kill, and a charge of taking

a kidney without [his] knowledge to the original Complaint.” (Mot., 1, ECF No. 30).

The Court finds that this additional claim, although unclear, does not state a claim

which corrects the aforementioned jurisdictional issues.




1Plaintiff also attached to his Objections a series of photographs which allegedly
support these incredible allegations. (See generally Photographs, ECF No. 31-2).
The photographs which depict, for instance, Plaintiff’s laser injuries and
contaminated hair products are unaccompanied by medical evidence and do not
surmount the otherwise fanciful nature of the allegations. Other filings made by
Plaintiff, including a [23] Motion to Call Kim, Kloe, Kourtney, Kylie Jenner and
Kardashian for “watching” Plaintiff and “us[ing] a product that [he] was going to
use,” further support the frivolous nature of this action.
                                          -3-
      Case 1:20-cv-00211-LG-RPM Document 32 Filed 12/16/20 Page 4 of 4




       Having conducted the required de novo review of the record,

       IT IS THEREFORE ORDERED AND ADJUDGED that the [28] Report

and Recommendations are ADOPTED as the opinion of this Court. This lawsuit is

DISMISSED WITH PREJUDICE as frivolous and for lack of subject-matter

jurisdiction.

       SO ORDERED AND ADJUDGED this the 16th day of December, 2020.

                                              s/   Louis Guirola, Jr.
                                              LOUIS GUIROLA, JR.
                                              UNITED STATES DISTRICT JUDGE




                                        -4-
